Exhibit 10.12

LOGO [g154842g37i37.jpg]

Non-Qualified Stock Option

Grant Certificate

For

Participant

Envestnet, Inc. (“Company”) hereby grants to you a Nonqualified Stock Option
under the Envestnet, Inc. 2010 Long-Term Incentive Plan (“Plan”), to purchase
the number of shares of Company Stock as set forth below, subject to all terms
and conditions of this Non-Qualified Stock Option Grant Certificate
(“Certificate”), the Option Terms and Conditions and the Plan:

 

    

Number of

Shares

 

Grant

    Date    

 

Exercise

    Price    

 

Vesting

    Date    

 

Expiration

    Date    

                 

                    

           

Total

         

Notwithstanding the foregoing, you will vest and become exercisable in such
portion of the Option scheduled to vest on the applicable Vesting Date, provided
that you remain an employee of the Company from the Option Grant Date set forth
above until the applicable Vesting Date set forth above with respect to any
portion of the Option scheduled to vest on such Vesting Date. Any portion of
this Option that is not vested upon your termination of employment shall be
forfeited. This Option will expire on the applicable Expiration Date set forth
above, provided, however, that this Option shall expire earlier and no longer be
exercisable to the extent set forth in Section 3 of the Option Terms and
Conditions and as otherwise set forth in the Option Terms and Conditions and the
Plan.

This non-qualified stock option is subject to the terms and conditions set forth
in this Certificate, the Option Terms and Conditions and the Plan. All terms and
provisions of the Option Terms and Conditions and the Plan, as the same may be
amended from time to time, are incorporated herein and made part of this
Certificate. If any provision hereof and of the Plan shall be in conflict, the
terms of the Plan shall govern. All capitalized terms used herein and not
defined herein shall have the meanings assigned to them in the Plan. The
non-qualified stock option shall be exercisable only in accordance with the
provisions of this Certificate, the Option Terms and Conditions and the Plan and
shall have a term of no more than 10 years from the Grant Date, subject to
earlier termination as set forth in the Option Terms and Conditions and the
Plan.

This Certificate, the Option Terms and Conditions and the Plan set forth the
entire understanding between you and the Company regarding this Option and
supersede all prior oral and written agreements with respect thereto.